Citation Nr: 0024180	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  91-46 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for an acquired 
psychiatric disorder, to include alcoholism, currently 
evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to December 
1968.  This case comes to the Board of Veterans' Appeals 
(Board) from a July 1991 RO decision which denied a 
compensable rating for the veteran's service-connected 
schizophrenia.  The Board remanded the case to the RO in 
March 1992, March 1994, and May 1996 for additional 
development.  The latter two remands concerned inextricably 
intertwined issues that had been raised (i.e., service 
connection for alcoholism as secondary to service-connected 
schizophrenia and whether a March 1977 RO decision was 
clearly and unmistakably erroneous in reducing the rating for 
the veteran's service-connected schizophrenia from 30 to 10 
percent).  

In a September 1998 decision, the RO determined that 
alcoholism was part of the veteran's service-connected 
psychiatric disorder and assigned a 50 percent rating for the 
disorder, which it recharacterized as bipolar disorder with 
alcohol dependence.  (In view of the changing diagnoses, the 
Board has styled the issue on appeal as increased rating for 
an acquired psychiatric disorder, to include alcoholism).  

In April 1999, the Board entered a decision in this case, 
determining that the March 1977 RO decision was clearly and 
unmistakably erroneous in reducing the rating for the 
veteran's then service-connected schizophrenia from 30 to 10 
percent, and denying an increase in a 50 percent rating for a 
service-connected acquired psychiatric disorder, to include 
alcoholism.  The veteran appealed this decision, as to the 
increased rating issue, to the United States Court of Appeals 
for Veterans Claims (hereinafter, the "Court").  In 
February 2000, the Court issued an Order which vacated the 
April 1999 Board decision, in part, as to the issue of an 
increased rating for the veteran's acquired psychiatric 
disorder, to include alcoholism, and remanded the case to the 
Board pursuant to 38 U.S.C.A. § 7252(a) (West 1991), in 
accordance with a Joint Motion to remand the Board decision 
filed in February 2000.  



REMAND

By Order of February 2000, the Court remanded this case to 
the Board in accordance with the February 2000 Joint Motion.  
The Joint Motion stated that included in the record on appeal 
to the Court were VA mental hygiene clinic (VAMHC) records 
dated from August 1997 through March 1999, which were not in 
the claims folder at the time of the Board's April 1999 
decision.  The contents of these records were described in 
general and deemed relevant to the veteran's claim on appeal.  
The Joint Motion further noted that the VAMHC records were 
constructively in the possession of VA adjudicators prior to 
the Board decision on appeal and should have been obtained as 
they were relevant to the veteran's increased rating claim.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board notes 
that the VAMHC records from August 1997 through March 1999 
have not been associated with the claims folder.  Thus, the 
RO should obtain these and any other recent VA medical 
treatment records for consideration of the veteran's claim.  
Bell, supra.  

The Joint Motion indicated that on remand the veteran should 
be free to submit additional evidence and argument regarding 
his claim, to include the need for an additional examination.  
The Board notes that the veteran's most recent VA psychiatric 
examination was conducted in February 1997, more than three 
years ago.  In view of the veteran's ongoing psychiatric 
treatment and the length of time since his last examination, 
the Board believes a new VA examination is warranted.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain copies of all VA 
inpatient and outpatient psychiatric 
treatment records concerning the veteran, 
dated from August 1997 to the present.  
Once obtained, these records should be 
associated with the claims folder.  

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and degree 
of severity of his service-connected 
acquired psychiatric disorder, to include 
alcoholism.  The claims folder should be 
provided to and reviewed by the doctor in 
conjunction with the examination.  The 
doctor should note the presence or 
absence of the various signs and symptoms 
which are listed in the applicable rating 
criteria (see 38 C.F.R. § 4.130 (1999)).  
The doctor should assess the degree of 
occupational and social impairment due to 
the veteran's service-connected acquired 
psychiatric disorder, to include 
alcoholism, and assign a Global 
Assessment of Functioning (GAF) score.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the claim and, if the decision remains 
adverse to the veteran, furnish him and 
his representative a Supplemental 
Statement of the Case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until 
otherwise notified; he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional information 
and to ensure due process of law.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



